Hall, Justice.
[Burke was indicted and convicted of robbery. The evidence for the state showed that one C. B. Roberts was *373drinking and under the influence of liquor; that defendant went up to him and “ kept fooling around ” his overcoat; that he told defendant that he had nothing that belonged to him; that he had' seven dollars which he took out of his pocket and started to put in his purse; that defendant grabbed four dollars and ran; that Roberts called after him, and he was pursued and arrested by the police, who found $4.00 on his person.
Th'e evidence for the defendant was to the effect that he had a five dollar bill changed shortly before he was - arrested. The jury found him guilty ; he moved for a flew trial, which was refused, and he excepted.] .